        Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 1 of 36



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO


    JAMIE BAUZÓ-SANTIAGO,

         Petitioner,
                                             Civil No. 18-1847 (FAB)
                    v.                              related to
                                            Criminal No. 12-602 (FAB)
    UNITED STATES OF AMERICA,

         Respondent.


                             OPINION AND ORDER

BESOSA, District Judge.

       Petitioner Jamie Bauzó-Santiago (“Bauzó”) moves to vacate,

set aside, or correct his sentence in Criminal Case No. 12-602

(FAB) pursuant to 28 U.S.C. section 2255 (“section 2255”). (Docket

No. 12.) 1   For the reasons set forth below, Bauzó’s section 2255

motion is DENIED.

I.     Background

       On July 24, 2012, Puerto Rico Police Department (“PRPD”)

officers Eduardo         Santos-Dávila   (“Officer   Santos”)    and   Ricardo

González-Cirino      (“Officer    González”)   conducted   a    “Control   and

Contention” patrol at approximately 11:00 p.m. in “La Cerámica,”

a housing development in Carolina, Puerto Rico.                (Crim. Docket




1 “Crim. Docket,” “Civil Docket,” and “App. Docket” refer to Criminal Case
No. 12-602.    Civil Case No. 18-1847, and Appellate Case No. 15-1280,
respectively.
         Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 2 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                                  2

No. 220 at pp. 34, 66-69.) 2 Officer Santos observed Bauzó standing

adjacent to a black Mercedes-Benz SUV, remove a nickel-plated

pistol from his waistband, toss the firearm inside the SUV, and

walk to a nearby house.         Id.   After exiting his patrol car, Officer

Santos asked Bauzó whether he had a firearm license.                       Id. at

pp. 72-75. 3     Bauzó answered “no.”       Id.     Officer Santos requested

that Bauzó accompany him to the SUV.              Id.    Subsequently, Officer

Santos     opened   the    unlocked    driver-side      door   of   the   SUV   and

recovered a loaded Taurus .380 caliber pistol.                 Id. at pp. 75-76.

Officer Santos then arrested Bauzó.           Id. at p. 76.

      At the police station, after receiving the Miranda warnings,

Bauzó stated that he possessed the firearm for his safety because

he sold jewelry and clothing.            Id. at pp. 84-85.          Indeed, PRPD

officers recovered jewelry and clothing from the SUV during an

inventory search.         Id.




2 Although the intervention occurred at approximately 11:00 p.m., light from
the patrol car headlights and a nearby streetlight illuminated the surrounding
area. (Crim. Docket No. 220 at p. 75.)

3 Puerto Rico is a concealed-carry jurisdiction, prohibiting the “visual display

of a firearm.”    United States v. Avilés-Vega, 783 F.3d 69, 73 (1st Cir. 2015);
see P.R. Laws Ann. tit 25, § 456a(d)(2) (stating that a civilian firearm license
requires that the firearm “must be unloaded and transported inside a closed
case whose contents are not visible and which may not be in plain sight”);
People v. Río, 113 D.P.R. 684, 1982 PR Sup. LEXIS 256 (Official Translation)
(Dec. 29, 1982) (“[Contrary] to the custom in some Western States of the United
States, where persons can openly carry a firearm, the general rule in Puerto
Rico is to restrict and control the possession and/or carrying of firearms . .
. .”).
      Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 3 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                                              3

     On    August      2,    2012,   a   grand      jury    returned         a     one-count

indictment charging Bauzó with being a felon in possession of a

firearm in violation of 18 U.S.C. section 922(g)(1) (“section

922(g)”).      (Crim.       Docket     No.   9.)      Assistant        Federal         Public

Defenders      Carlos        Vázquez-Álvarez         (“Vázquez”)             and       Thomas

Trebilcock-Horan        (“Trebilcock”)          appeared      on    Bauzó’s           behalf.

(Crim. Docket Nos. 8 and 26.)

     Bauzó     moved    to    suppress       the   pistol    and       his    post-arrest

statements,     asserting       that     “the      facts    as     presented          by   the

government     are   incorrect.”         (Crim.      Docket      No.    27       at   p.   4.)

According to Bauzó, he stood “on the sidewalk in front of a home

speaking to [its] residents” when PRPD officers approached him.

Id. at p. 4.    He asserts that the PRPD officers fabricated evidence

by “planting the weapon inside [his] vehicle in an attempt to

extort money.”       (Civil Docket No. 12, Ex. 1 at p. 4.)

     Judge Carmen C. Cerezo (“Cerezo”) referred the suppression

motion to a magistrate judge for a report and recommendation

(“R & R”).      (Crim. Docket No. 34.)               Officer Santos, Bauzó and

Evelyn Berríos-Marrero, a neighbor who witnessed the intervention

and arrest, testified at the suppression hearing.                        (Crim. Docket

No. 46.)     Magistrate Judge Camille Vélez-Rivé issued an R & R,

“[finding] the version of facts as testified by [Officer Santos]

to be too incredible to believe.”               (Crim. Docket No. 48 at p. 19.)
        Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 4 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                                  4

The R & R recommended that the Court grant Bauzó’s motion to

suppress.      Id.

       Judge   Cerezo   held    a   de   novo    hearing,   finding    that   “the

testimony of Police Officer Santos-Davila was credible.” (Crim.

Docket No. 81 at p. 5.)        Consequently, the Court rejected the R & R

and denied Bauzó’s motion to suppress.              Id.

       The attorney-client relationship deteriorated following the

denial of Bauzó’s motion to suppress.              Vázquez and Trebilcock met

with   Bauzó    at   the   Metropolitan         Detention   Center    (“MDC”)   in

Guaynabo, Puerto Rico to discuss “the results of [their] meetings

with potential witnesses and prepare him for trial (including to

prepare him to testify were he to choose to do so).”             (Crim. Docket
       Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 5 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                               5

No. 90 at p. 1.) 4      Bauzó notified defense counsel that he mailed

a letter to Judge Cerezo but refused to disclose the contents of

this letter to Vázquez and Trebilcock.           Id.

      Two   days   before   the    commencement    of   trial,   Vázquez    and

Trebilcock moved to withdraw.          Id. at p. 3.       The Court granted

their motion, continued trial, and ordered the Clerk of the Court

to appoint a panel attorney pursuant to the Criminal Justice Act,

18 U.S.C. section 3006A.          (Crim. Docket Nos. 91 and 93.)         Laura

Maldonado-Rodríguez (“Maldonado”) filed a notice of appearance on

May 30, 2014.      (Crim. Docket No. 96.) 5




4 The attorney-client privilege “protects confidential communications made by a
client to his attorney.” Maine v. United States Dept. of Interior, 289 F.3d
60, 70 (1st Cir. 2002); see Upjohn Co. v. United States, 449 U.S. 383, 389
(1981) (“The [attorney-client] privilege recognizes that sound legal advice or
advocacy serves public ends and that such advice or advocacy depends upon the
lawyer’s being fully informed by the client.”). To protect this privilege, the
Court restricted access to documents referring to communications between Bauzó
and defense counsel. See Crim. Docket Nos. 90, 189 and 222. By contending that
counsel performed ineffectively, however, section 2255 petitioners waive the
attorney-client privilege. Alfano v. United States, 592 F. Supp. 2d 149, 160
(D.P.R. 2008) (“A client has a privilege to keep his conversations with his
attorney confidential, but that privilege is waived when a client attacks his
attorney’s competence in giving legal advice, puts in issue and ascribes a
course of action to his attorney that raises the specter of ineffectiveness .
. . .”) (citation and quotation omitted). The First Circuit Court of Appeals
has held that circumventing the attorney-client privilege requires a “careful
weighing of facts.” United States v. Desir, 273 F.3d 39, 45-46 (1st Cir. 2001).
Because the section 2255 motion sets forth a myriad of ineffective assistance
of counsel allegations, Bauzó waived the attorney-client privilege to the extent
“necessary to prove or disprove his claim.” United States v. Goodwyn, 797 F.
Supp. 2d 177, 182 (D. Mass. 2011).     Accordingly, the Court cites previously
sealed and redacted docket entries in this Opinion and Order to analyze whether
defense counsel provided sufficient and adequate representation.

5 The Clerk of the Court transferred this case to the undersigned judge on
September 24, 2014.  (Crim. Docket Nos. 112 and 113.)
         Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 6 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                                6

      The Clerk of the Court received Bauzó’s signed, handwritten

letter two months after his meeting with Vázquez and Trebilcock.

(Crim. Docket No. 94.)          The letter states, among other things,

that “I, Jaime Bauzó Santiago, number 40236-069, have always

accepted my responsibility of guilt, the only thing that I ask is

that it be a reasonable time for the weapons law crime.”                  (Crim.

Docket No. 173, Ex. 1.) 6

      Maldonado     mounted    a   formidable      pretrial   defense    on   her

client’s behalf.       She traveled to Georgia to interview and meet

with Bauzó in person. (Crim. Docket Nos. 99, 100, 102 and 104.)7

Maldonado filed the following motions in anticipation of trial:

(1) motion to appoint an investigator (granted by the Court),

(2) ex     parte    motion    requesting    subpoenas    to   compel     witness

testimony and the production of documents (granted by the Court),

(3) motion to strike surplusage from the indictment and objection

to proposed jury instructions (denied by the Court), (4) motion in

limine to preclude the United States from introducing Bauzó’s pro

se   letter    to   Judge    Cerezo   at   trial    (denied   by   the   Court),




6 The original letter is written in Spanish: “Yo Jaime Bauzó Santiago con el
número 40236-069 siempre he aceptado mi responsabilidad de culpabilidad, lo
único que yo le pido es que sea un tiempo razonable por el delito de la ley de
arma.”   (Crim. Docket No. 94.) The United States filed a certified English
translation of the letter. (Crim. Docket No. 173, Ex. 1.)

7 The United States Marshals Service transferred Bauzó from MDC to a federal
prison in Atlanta, Georgia. (Crim. Docket No. 100.)
         Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 7 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                               7

(5) notice of intent to solicit testimony from a forensic document

examiner (denied by the Court), (6) motion in limine to preclude

“high crime incidence area” testimony (granted by the Court), and

(7) motion to dismiss (denied by the Court). 8               Maldonado also

pursued a plea offer from the United States for a stolen firearm

charge, an attempt to shield Bauzó from the 15-year mandatory

minimum sentence in section 922(g).             (Crim. Docket No. 189 at

p. 2.)

     Despite Maldonado’s vigorous pre-trial motion practice, Bauzó

faulted her for failing to obtain a favorable plea agreement.

(Crim. Docket No. 219 at p. 3.)             Like Vázquez and Trebilcock,

Maldonado moved to withdraw on the eve of trial.              (Crim. Docket

No. 189.)      She requested that the Court hold an ex parte hearing

to address Bauzó’s “complaints against counsel.”              Id. at p. 3—4

(citing Missouri v. Frye, 566 U.S. 134 (2012)).

     Before conducting voir dire, the Court excused the United

States from the courtroom.        (Crim. Docket No. 219 at p. 2.)         Bauzó

stated that he was “dissatisfied” with Maldonado because she

purportedly:       (1) failed to obtain a “plea agreement to [his]

liking,” and (2) advised him of the risk associated with calling

PRPD officers to the stand.          Id. at pp. 3—12.      Bauzó confirmed,



8 See Crim. Docket Nos. 120, 122, 124 127, 128, 132, 138, 140, 143, 152, 166,
159, 170 and 182.
       Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 8 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                             8

however, that Maldonado informed him that the United States offered

successive plea agreements and that no one told “[him] to reject

the plea.”    Id. at p. 6.       The Court denied Maldonado’s motion to

withdraw, requesting that the parties meet to discuss a potential

plea agreement.      Id. at p. 4. These discussions bore no fruit.

Trial commenced on October 14, 2014.          (Crim. Docket No. 197.)

      PRPD Officer Santos was among the witnesses who testified for

the prosecution.      (Crim. Docket Nos. 200 and 203.)          Jenny Coss-

Berríos (“Coss”) and Jorge Bermúdez-Claudio (“Bermúdez”), family

friends of Bauzó and La Cerámica residents, testified for the

defense as eye-witnesses. (Crim. Docket No. 203.) Bauzó exercised

his   Fifth-Amendment    right    not   to   testify.    Over   Maldonado’s

repeated objections, the Court permitted the United States to

introduce a redacted version of Bauzó’s pro se letter to Judge

Cerezo.   (Crim. Docket No. 220 at pp. 50-62.)

      The jury found Bauzó guilty. (Crim. Docket No. 207.) 9 Because

Bauzó was convicted of at least three prior felonies for crimes of

violence, the Court imposed a sentence of 188 months imprisonment




9
 The United States and Bauzó stipulated that “he has been convicted of a crime
punishable by imprisonment for a term exceeding one year.”       Crim. Docket
Nos. 114 and 137; see United States v. Tavares, 21 F.3d 1 (1st Cir. 1994).
       Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 9 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                              9

pursuant to the Armed Career Criminal Act (“ACCA”), 18 U.S.C.

§ 924(e).     (Crim. Docket Nos. 245, 246 and 248.) 10

      Bauzó   filed    a   timely    notice   of   appeal.     (Crim.   Docket

No. 244.)      Jorge   Rivera-Ortiz      (“Rivera”)   served    as   appellate

defense counsel.       (App. Docket, Apr. 24, 2015.)         Bauzó set forth

two arguments on appeal.       (App. Docket, June 7, 2016.)          First, he

argued that the Court erred in admitting the inculpatory statement

contained in his letter to Judge Cerezo. Id.                   Second, Bauzó

asserted that the Court miscalculated the number of his prior

convictions.    Id.    The First Circuit Court of Appeals affirmed his

conviction and sentence.            United States v. Bauzó-Santiago, 867

F.3d 13, 21-28 (1st Cir. 2017).         The District Court “did not abuse

its discretion in admitting the letter at trial,” nor was it “clear

or obvious error . . . to count three of Bauzó’s convictions as

career-offender qualifiers.”          Id. at 21-28.     Bauzó then filed a




10The Armed Career Criminal Act provides that “a person who violates section
922(g) of this title and has three prior convictions . . . for a violent felony
or a serious drug offense, or both, committed on occasions different from one
another, such person shall be under this title and imprisoned not less than
fifteen years.” 18 U.S.C. § 924(e).
      Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 10 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                             10

pro se motion for post-conviction relief pursuant to section 2255.

(Civil Docket No. 12.) 11

II.   Section 2255

      Section 2255 embodies the common law writ of habeas corpus,

an extraordinary remedy for “convictions that violate fundamental

fairness.”      Brecht   v.   Abrahamson,     507   U.S.   619,   622   (1993)

(citation and quotation omitted).           Pursuant to section 2255, a

prisoner in federal custody may move “to vacate, set aside or

correct [his or her] sentence.”           28 U.S.C. § 2255(a).          “[T]he

statute provides for post-conviction relief in four instances,

namely, if the petitioner’s sentence (1) was imposed in violation

of the Constitution, or (2) was imposed by a court that lacked

jurisdiction, or (3) exceeded the statutory maximum, or (4) was

otherwise subject to collateral attack.”            David v. United States,

134 F.3d 470, 474 (1st Cir. 1998) (citing Hill v. United States,

368 U.S. 424, 426-27 (1962)).

      Section 2255 contains a one-year statute of limitations,

beginning on the date that “judgment of conviction becomes final.”



11  The   Court  is   cognizant  that pro   se  litigants   are   entitled   to
a liberal construction of their pleadings. While pro se litigants are held to
less stringent standards, their motions must nevertheless meet certain
fundamental requirements. See United States v. Nishnianidze, 342 F.3d 6, 18
(1st Cir. 2003). Specifically, petitioners are required to explicitly set forth
their arguments: “[I]t is not enough merely to mention a possible argument in
the most skeletal way, leaving the court to do counsel’s work, create the
ossature for the argument, and put flesh on its bones.” United States v.
Zannino, 895 F.2d 1, 17 (1st Cir. 1990).
        Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 11 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                                11

28 U.S.C. § 2255(f)(1); see Barreto-Barreto v. United States, 551

F.3d 95, 100 (1st Cir. 2008) (holding that “the limitations period

‘shall apply’ to all motions made under § 2255”). 12 For petitioners

who appeal to the Supreme Court of the United States, judgment is

final when certiorari is denied, or the conviction is affirmed.

Derman v. United States, 298 F.3d 34, 41 (1st Cir. 2002) (citing

Kapral v. United States, 166 F.3d 565, 577 (3d Cir. 1999)).

Because Bauzó did not seek certiorari review, the limitations

period commenced “when the time [expired] for. . . contesting the

appellate court’s affirmation of the conviction.”                Ramos-Martínez

v. United States, 638 F.3d 315, 320-21 (1st Cir. 2011) (citing

Clay v. United States, 537 U.S. 522, 525 (2003)).

      The     First   Circuit      Court   of    Appeals      affirmed   Bauzó’s

conviction and sentence on August 8, 2017.                 Bauzó-Santiago, 867

F.3d 13.      A petition for a writ of certiorari “is timely when it

is filed with the [Clerk of the Supreme Court] within 90 days after

entry    of   judgment.”     See    Sup.   Ct.   R.   13.1.     The   period   of

limitations began on November 6, 2017, the deadline for Bauzó to

seek certiorari review.         See, e.g., United States v. Cheng, 392 F.



12Three additional contingencies trigger the one-year limitations period, all
of which are irrelevant for purposes of this Opinion and Order. See, e.g., 28
U.S.C. § 2255(f)(2) (“The date on which the impediment to making a motion
created by governmental action in violation of the Constitution or laws of the
United States is removed, if the movant was prevented from making a motion by
such governmental action.”).
     Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 12 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                         12

Supp. 3d 141, 150 (D. Mass. 2019).        The Bureau of Prisons mail

service received Bauzó’s habeas petition on October 10, 2018,

approximately a month before the limitations period expired. Civil

Docket No. 12, Ex. 3; Casanova v. Dubois, 304 F.3d 75, 79 (1st

Cir. 2002) (“[We] adopted the prisoner mailbox rule for § 2254 and

§ 2255 filings”).     Accordingly, Bauzó’s section 2255 motion is

timely.

III. Ineffective Assistance of Counsel

     Bauzó requests that the Court vacate his conviction because

Vázquez, Trebilcock, Maldonado and Rivera purportedly rendered

ineffective assistance of counsel.       (Civil Docket No. 12.)        The

Sixth Amendment of the United States Constitution provides that in

all criminal prosecutions “the accused shall enjoy the right to

[. . .] the Assistance of Counsel for his defence.”           U.S. CONST.

amend VI; see Rivera-Rivera v. United States, 844 F.3d 367, 372

(1st Cir. 2016) (“A claim of ineffective assistance of counsel,

rooted in the Sixth Amendment, may be raised by means of a section

2255 motion.”).

     The principles set forth in Strickland v. Washington, 466

U.S. 668 (1984), govern ineffective assistance of counsel claims.

See Rojas-Medina v. United States, 924 F.3d 9, 16 (1st Cir. 2019).

Bauzó must establish by a preponderance of the evidence that:

(1) counsel’s performance “fell below an objective standard of
     Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 13 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                        13

reasonableness,” and (2) that this deficient performance resulted

in actual prejudice.      Strickland, 466 U.S. at 687.         The Court

presumes that “counsel’s strategy and tactics fall within the range

of reasonable professional assistance.”        Knight v. Spencer, 447

F.3d 6, 15 (1st Cir. 2006) (quoting Strickland, 466 U.S. at 689).

The Sixth Amendment “does not guarantee [Bauzó] a letter-perfect

defense or a successful defense; rather, the performance standard

is that of reasonably effective assistance under the circumstances

then obtaining.”   United States v. Natanel, 938 F.2d 302, 309-10

(1st Cir. 1991).      The Strickland analysis is “highly demanding”

and places a “heavy burden” on Bauzó.      Knight v. Spencer, 447 F.3d

6, 15 (1st Cir. 2006) (citing Williams v. Taylor, 529 U.S. 362,

393 (2000)).

     Bauzó contends that counsel performed ineffectively at every

stage of his trial.    His claims pertain to the motion to suppress,

his letter to Judge Cerezo, the Sixth Amendment and Speedy Trial

Act, the cross-examination of Officer Santos, the constitutional

right to testify in his own defense, dismissal of the indictment
      Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 14 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                               14

at sentencing, the Armed Career Criminal Act, and alleged omissions

by appellate counsel. 13

      A.     The Motion to Suppress

             Bauzó asserts that Vázquez and Trebilcock failed to cite

the consensual encounter doctrine, the automobile exception to the

Fourth     Amendment,   and   the   Fifth    Amendment,   in   his   motion   to

suppress.    (Civil Docket No. 12, Ex. 1 at pp. 9-10) (citing Arizona

v. Gant, 556 U.S. 332 (2009)).              He maintains that PRPD Officer

“[González] planted the firearm in question and stated to [him]

that for a lump sum of money the charges would be dismissed.”

(Civil Docket No. 12, Ex. 1 at p. 6.)

             This argument is unavailing.              In Bauzó’s motion to

suppress,     defense    counsel    requested     an    evidentiary    hearing



13
  Bauzó filed a supplemental section 2255 motion on April 9, 2019, after the
one-year period of limitations expired.        (Docket No. 25, Ex. 1.)       The
supplemental motion sets forth three claims: (1) that the United States withheld
exculpatory evidence, (2) that defense counsel was ineffective for failing to
investigate PRPD officer [Officer González], and (3) Maldonado failed to move
for a “new trial based on [a] newly discovered Brady violation.” Id. Amendments
to habeas petitions are governed by Federal Rule of Civil Procedure 15 (“Rule
15”). United States v. Ciampi, 419 F.3d 20, 24 (1st Cir. 2005). Pursuant to
Rule 15, untimely claims that “arose out of the conduct, transaction, or
occurrence set out — or attempted to be set out — in the original pleading” are
permissible pursuant to the relation back doctrine. Fed. R. Civ. P. 12(c). This
doctrine is “applied on a claim-by-claim basis.” Capozzi V. United States, 768
F.3d 32, 33 (1st Cir. 2014); Mayle v. Feliz, 454 U.S. 644, 664 (2005) (“So long
as the original and amended [section 2255] petitions state claims that are tied
to a common core or operative facts, relation back will be in order.”). Bauzó’s
original section 2255 motion is devoid of any reference to purported Brady
violations or allegations that the United States withheld evidence.
Accordingly, the first claim set forth in the supplemental section 2255 motion
is time barred. The claims concerning ineffective assistance of counsel relate
back to the original petition, however, and are incorporated in the Court’s
analysis.
       Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 15 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                                               15

precisely because “we may very well learn that said PRPD officers

where [sic] not being truthful.”                 (Crim. Docket No. 27 at p. 2.)

Bauzó presented his rendition of the facts at the suppression

hearing, the de novo hearing, and at trial. (Crim. Docket Nos. 46,

58 and 203.)      Coss and Bermúdez testified that “15 minutes went by

from the time that Mr. Bauzó arrived to [the sidewalk in front of

their home to] the time that the police arrived.”                           (Crim. Docket

No. 221 at p. 27.)             Officer Santos claimed, however, that Bauzó

“was exactly by the driver’s door” of the Mercedes Benz SUV.

(Crim. Docket No. 220 at p. 72.)              The jury’s rejection of Bauzó’s

theory of the case does not warrant habeas relief.                           See Scott v.

Fisher, 652 F. Supp. 2d 380, 426 (W.D.N.Y. 2009) (“It is the jury’s

function to decide whether the prosecution witnesses’ version of

the events was believable; as a federal habeas court, I cannot

reverse the jury’s determination that these witnesses were more

credible than the defense witnesses.”).

            Defense           counsel’s      performance             was      objectively

reasonable.        A       voluntary    response   to       a    police     inquiry      is    a

“consensual       encounter       that     does    not          implicate     the     Fourth

Amendment.”       United States v. Davis, 638 F. Supp. 472, 475 (D.

Mass. 1986) (citing Florida v. Royer, 460 U.S. 491, 497 (1983)

(“We   do   not    suggest       that    there    is    a       litmus-paper    test      for

distinguishing         a    consensual    encounter         from    a   seizure     or    for
      Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 16 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                             16

determining when a seizure exceeds the bounds of an investigative

stop.”).    In Gant, the Supreme Court held that the “circumstances

unique to the vehicle context justify a search incident to a lawful

arrest when it is reasonable to believe evidence relevant to the

crime of arrest might be found in the vehicle.”             556 U.S. at 344.

The   consensual      encounter    doctrine    undermines    Bauzó’s   Fourth

Amendment argument, providing a legal basis for Officer Santos to

question Bauzó about the firearm license.              Setting forth this

argument would be counterproductive to Bauzó’s suppression motion.

Although the defense did not refer explicitly to the “automobile

exception,” the Court considered whether the search of Bauzó’s

vehicle complied with the Fourth Amendment.           Accordingly, Bauzó’s

arguments regarding the motion to suppress fail pursuant to the

performance prong of the Strickland analysis.

            Defense    counsel’s    reliance    on   the    Fourth   Amendment

rather than the Fifth Amendment was reasonable. Moving to suppress

the firearm and Bauzó’s post-arrest statements is not “so patently

unreasonable that no competent attorney would have made this

[decision].”    Tevlin v. Spencer, 621 F.3d 59, 66 (1st Cir. 2010).

Absent from the trial and appellate record is any allegation or

corroborating evidence that Officer González attempted to extort

Bauzó.     See United States v. Wallace, Case No. 00-122, 2017 U.S.

Dist. LEXIS 9708 *25-26 (D.R.I. Jan. 24, 2017) (denying section
       Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 17 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                               17

2255     motion    because     “[p]etitioner     provides    no    evidence   to

corroborate       his   claims   that    false   testimony   and    corrupt   or

fabricated evidence were presented at trial”).                Defense counsel

need not pursue unsubstantiated allegations or a myriad of legal

arguments.    Acha v. United States, 910 F.2d 28, 32 (1st Cir. 1990)

(“Trial counsel was under no obligation to raise meritless claims.

Failure to do so does not constitute ineffective assistance of

counsel.”) (citation omitted); Vega-Colón v. United States, 463 F.

Supp. 2d 146, 153 (D.P.R. 2006) (“It is not sufficient for the

habeas     petitioner     to     show   merely   that    counsel    omitted    a

nonfrivolous argument, for counsel does not have a duty to advance

every nonfrivolous argument that he could make.”) (Domínguez, J.)

(citation and quotation omitted).           Accordingly, Bauzó’s arguments

appurtenant to the motion to suppress are unpersuasive.

            Bauzó faults defense counsel for not “objecting to the

inconsistent decisions of the magistrate judge.”                  (Civil Docket

No. 12, Ex. 1 at p. 11.)                The term “inconsistent decisions”

misconstrues the record.         After Magistrate Judge Vélez-Rivé issued

the R & R, the Court held a de novo hearing.            (Crim. Docket Nos. 48

and 76.)    The Court, not Magistrate Judge Vélez-Rivé, subsequently

denied Bauzó’s motion to suppress.           (Crim. Docket Nos. 48, 76 and

81.)   In conducting its review of the R & R, the Court is free to

“accept, reject, or modify, in whole or in part, the findings or
      Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 18 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                          18

recommendations     made   by   the   magistrate   judge.”      28   U.S.C.

§ 636(b)(1); accord Loc. R. 72(d).          Rejecting the R & R is a

legitimate exercise of the Court’s authority.

      B.   The Letter to Judge Cerezo

           Bauzó contends that he “was not warned of the dangers

and disadvantages of submitting pro-se pleadings.”           (Civil Docket

No. 12, Ex. 1 at p. 12.)        According to his section 2255 motion,

defense counsel was “ineffective for failing to object to the

admission of [Bauzó’s letter to Judge Cerezo].”        Id.    His argument

lacks force for three reasons.         First, Bauzó mailed the letter

without consulting defense counsel. (Crim. Docket No. 90 at pp. 1-

2.)    He now seeks to impugn Vázquez and Trebilcock for the

incriminating statements he made in their absence and without their

knowledge.     Bauzó is responsible for the letter, not defense

counsel.     Second, the record demonstrates that defense counsel

repeatedly objected to the letter before and during trial.              See

Crim. Docket No. 132; Crim. Docket No. 225 at pp. 52-56.             Third,

the First Circuit Court of Appeals held that “Bauzó’s letter is

admissible under the version of Rule 410 in effect today, and so

the district court did not abuse its discretion in admitting the

letter at trial.”    Bauzó-Santiago, 867 F.3d at 21.         The Court need

not entertain arguments previously addressed by the First Circuit

Court of Appeals in a habeas corpus action.           Márquez v. United
       Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 19 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                          19

States, 258 F. Supp. 2d 7, 11 (D.P.R. 2003) (“Issues disposed of

in a prior appeal cannot be re-litigated by way of a 28 U.S.C.

§ 2255 motion.”) (Acosta, J.) (citing Murchu v. United States, 926

F.2d 50, 55 (1st Cir. 1991)).

       C.   Alleged Speedy Trial Violations

            Bauzó claims that Vázquez, Trebilcock and Maldonado are

“ineffective for failing to raise a speedy trial violation.”

(Civil Docket No. 12, Ex. 1 at p. 8.)               The Sixth Amendment

guarantees that the accused shall “enjoy the right to a speedy and

public trial.”    U.S. CONST. amend. VI.     Congress enacted the Speedy

Trial Act (“STA”) in 1974 to “protect a defendant’s constitutional

right to a speedy trial, and to serve the public interest in

bringing prompt criminal proceedings.”        United States v. Santiago-

Becerril, 130 F.3d 11, 14 (1st Cir. 1997) (internal citation and

quotation omitted); United States v. Bailey-Snyder, 923 F.3d 289,

295 (3d Cir. 2019) (noting that “the Speedy Trial Act [gives]

effect to the Sixth Amendment’s speedy trial guarantee by setting

limits within which trials must begin”); see 18 U.S.C. §§ 3161 et

seq.    The constitutional and statutory rights to a speedy trial

are distinct and entail separate standards of review.                United

States v. Muñoz-Amado, 182 F.3d 57, 61 (1st Cir. 1999).             Because

Bauzó does not distinguish between the Sixth Amendment and the

STA, the Court will address both.
        Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 20 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                             20

             1.    The Speedy Trial Act

                   The Speedy Trial Act provides that a defendant must

stand trial “within seventy days from the filing date (and making

public) of the information or indictment, or from the date [he]

appeared before a judicial officer of the court in which such

charge is pending, whichever date last occurs.”                 18 U.S.C. §

3161(c)(1).       Failure to commence trial within this timeframe

requires dismissal of the indictment “on motion of the defendant.”

18 U.S.C. § 3162(a)(2).        Time is excluded from the Speedy Trial

clock, however, for delay “resulting from a continuance” and “from

other     proceedings    concerning    the    defendant.”      18   U.S.C    §

3161(h)(1); see United States v. Mitchell, 723 F.2d 1040, 1045

(1st Cir. 1983).         The term “other proceedings” is expansive,

including “any pretrial motion, from the filing of the motion

through    the    conclusion   of   the   hearing   on,   or   other   prompt

disposition of, such motion.”         18 U.S.C. §§ 3161(h)(1)-(9).

                   The Speedy Trial Act also excludes “delay resulting

from a continuance granted by any judge on his own motion or at

the request of the defendant or his counsel or at the request of

the attorney for the Government.”            18 U.S.C. § 3161(h)(7).      This

exclusion is permissive.        Id.; see Zedner v. United States, 547

U.S. 489, 498 (2006) (“This provision gives the district court

discretion — within limits and subject to specific procedures — to
      Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 21 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                             21

accommodate limited delays for case-specific needs.”).             The Court

must determine whether “the ends of justice served by taking such

action outweigh the best interest of the public and the defendant

in a speedy trial.”      18 U.S.C. § 3161(h)(7).       The Speedy Trial Act

delineates factors “a court shall consider in considering an ends

of justice continuance, such as whether a failure to grant the

continuance would unreasonably deny the defendant . . . continuity

of counsel” or reasonable time for effective preparation.             United

States v. Pakala, 568 F.3d 47, 58 (1st Cir. 2009) (internal

quotation omitted) (citing 18 U.S.C. § 3161(h)(7)(B)).             The Court

need not “explicitly state its reasons for granting a continuance

nor make a best interest finding if it is obvious and set forth in

the motion for a continuance.”          United States v. Laureano-Pérez,

797   F.3d   45,   59   n.8   (1st   Cir.   2015)   (internal   citation   and

quotation omitted). 14

                   Bauzó’s arrest and initial appearance occurred on

July 26, 2012.     (Crim. Docket No. 4.)       The grand jury returned the

indictment on August 8, 2012. (Crim. Docket. No. 9.) Accordingly,


14 See also United States v. Valdivia, 680 F.3d 33, 40 (1st Cir. 2012) (“In
constructing such [an ends-of-justice] finding, the district court need not
recite a formulaic incantation of the ‘ends-of-justice’ language, but it must
articulate clearly the reasons that support an ends-of-justice continuance.”)
United States v. Rush, 738 F.2d 497, 508 (1st Cir. 1984) (holding that “it is
generally preferable to limit a continuance to a definite period for the sake
of clarity and certainty; but at the same time it is inevitable that in some
cases, like the present one, a court is forced to order an (h)(8) continuance
without knowing exactly how long the reasons for supporting the continuance
will remain valid.”).
        Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 22 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                              22

the Speedy Trial clock is determined by the date of indictment and

voir dire.        See United States v. Brown, 819 F.3d 800, 815 (6th

Cir. 2016) (citation omitted) (noting that for purposes of the

Speedy    Trial    Act,   “trial    generally    commences   when   voir   dire

begins”); United States v. Castillo-Pacheco, 53 F. Supp. 2d 55, 57

(D. Mass. 1999) (holding that the Speedy Trial “clock began on the

date of the indictment because it followed the initial appearance

before the magistrate judge of this district”).              The first day of

trial is excluded from the Speedy Trial clock.                 See 18 U.S.C.

§ 3161(h)(1).       Although 802 days elapsed between the indictment

and Bauzó’s trial, certain intervals of time are excluded from the

Speedy Trial clock.            Crim. Docket Nos. 9 and 127; 18 U.S.C. §§

3161(h)(1)-(9).

                    As set forth in the table below, this two-year delay

is attributable to pretrial motions, hearings, and continuances.

                           SPEEDY TRIAL ACT CALCULATION

          DATE            DAYS                  REASON FOR DELAY

     August 2, 2012        0      Indictment.    (Crim. Docket No. 9.) 15
                                  Arraignment. Crim. Docket No. 11;
                                  see 18 U.S.C. § 3161(h)(1)(A) (“delay
     August 3, 2012        0
                                  resulting from any proceeding” is
                                  excused).

15 The date of the indictment is excluded from the Speedy Trial clock.      See
United States v. Álvarez-Pérez, 692 F.3d 1053, 1057 n.1 (9th Cir. 2010) (noting
that the “date indictment returned [is] automatically excluded”) (citation and
quotation omitted).
         Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 23 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                              23

          DATE          DAYS                 REASON FOR DELAY

      August 4, 2012
         through          10    No Exclusion Applicable
     August 14, 2012
                                The Court ordered Bauzó and the United
                                States to file pretrial motions no later
                                than October 12, 2012. (Crim. Docket
     August 15, 2012
                                No. 13 at p. 4.) “The interest of the
         through
                          0     defendant in adequately researching,
       October 12,
                                drafting and filing of pretrial motions
          2012
                                outweigh[ed] his interest and that of
                                the society in a speedy trial.” Id.;
                                see 18 U.S.C. § 3161(h)(7).
                                Bauzó moved for an extension of time to
                                file pretrial motions.    (Crim. Docket
                                No. 17.) The Court granted his request,
                                ordering that pretrial motions be filed
      October 12,               no later than October 12, 2012. (Crim.
          2012                  Docket No. 18.) On November 12, 2012,
        through           0     Bauzó requested a second extension of
      December 28,              time. (Crim. Docket No. 19.) The Court
          2012                  again extended the pretrial motion
                                deadline. (Crim. Docket No. 23.) Bauzó
                                filed a timely motion to suppress on
                                December 28, 2012. Crim. Docket No. 27;
                                see 18 U.S.C. § 3161(h)(7). 16
      December 28,
           2012                 Disposition   of  Bauzó’s   motion  to
         through          0     suppress. Crim. Docket Nos. 27 and 81;
       January 16,              see 18 U.S.C. § 3161(h)(1)(D). 17
           2014

16See United States v. Apicelli, 839 F.3d 75, 84—85 (1st Cir. 2016) (finding
“no abuse of discretion in [the district court’s] issuance of an ends-of-justice
continuance” to “give counsel time to prepare” and “to review the new evidence
and potentially prepare new exhibits”).

17Motions to suppress toll the Speedy Trial clock “from the filing of the motion
through the conclusion of the hearing on, or other prompt disposition of such
motion.” 18 U.S.C. § 3161(h)(1)(D); see United States v. Cobb, 697 F.2d 38, 42
(2d Cir. 1982) (“Is a motion to suppress a ‘pretrial motion’ within the meaning
of [the STA]? The answer is ‘yes.’”); United States v. Staula, 80 F.3d 596,
601 (1st Cir. 1996) (“For motions that require a hearing, [the STA] excludes
the time between the filing of the motion and the hearing on the motion, even
if the delay is overlong, inexplicable, or unreasonable.”).
         Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 24 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                              24

          DATE          DAYS                 REASON FOR DELAY

                                The Court granted the parties “a final
       January 16,              term until February 4, 2014 to conclude
           2014                 plea negotiations.”      (Crim. Docket
         through          0     No. 81 at p. 6.) If plea negotiations
       February 4,              proved unsuccessful, the Court set
           2014                 trial for March 21, 2014. Id.; see 18
                                U.S.C. § 3161(h)(7). 18
      February 5,
          2014
                          37    No Exclusion Applicable
        through
     March 13, 2014
                                The United States filed an ex parte
     March 14, 2014             motion on March 14, 2014. (Crim. Docket
        through           0     No. 85.) The Court granted its motion
     March 18, 2014             on March 18, 2014. Crim. Docket No. 85;
                                see 18 U.S.C. § 3161(h)(1)(D).

                                The United States filed a motion in
     March 19, 2014             limine on March 19, 2014. (Crim. Docket
         through                No. 88.) The Court granted the motion
                          0
      September 30,             in limine on September 30, 2014. Crim.
           2014                 Docket   No.   134;    see  18   U.S.C.
                                § 3161(h)(1)(D).

                                On September 29, 2014, Bauzó moved to
                                strike surplusage from the indictment.
     October 1, 2014
                                (Crim. Docket No. 124.)     The Court
         through          0
                                denied this motion on October 2, 2014.
     October 2, 2014
                                Crim. Docket No. 143; see 18 U.S.C.
                                § 3161(h)(1)(D).




18See United States v. Gottesfeld, 319 F. Supp. 3d 548, 560 (D. Mass. 2018)
(“The plea negotiations here served to justify the interest of justice
exclusions of time inured to the defendant’s potential benefit.”); United States
v. Fields, 39 F.3d 439, 446 (3d Cir. 1994) (holding that there is “no reason
why an ‘ends of justice’ continuance may not be granted in appropriate
circumstances to permit plea negotiations to continue”).
     Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 25 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                               25

         DATE          DAYS                   REASON FOR DELAY

                                  Bauzó moved to continue trial on
                                  October 3,   2014.      (Crim.   Docket
October 3, 2014                   No. 155.)   The Court granted Bauzó’s
    through                0      motion to continue.      (Crim. Docket
October 14, 2014                  No. 158.)       Trial   commenced    on
                                  October 14, 2014. Crim. Docket No. 197;
                                  see 18 U.S.C. § 3161(h)(7).


                           Speedy Trial Clock Total:

                          47 Days of Unexcused Delay

                           755 Days of Excused Delay

                   Trial       commenced   within    the   mandatory      70-day

timeframe.       A motion to dismiss the indictment pursuant to the

Speedy Trial Act would have been denied.            Vázquez, Trebilcock and

Maldonado reasonably refrained from asserting a Speedy Trial Act

challenge, declining to pursue a futile defense. See, e.g., Belton

v. United States, Case No. 09-345, 2010 U.S. Dist. LEXIS 84443 *32

(D.N.H. July 15, 2010) (“Therefore, Belton’s rights under the

Speedy Trial Act were not violated and there was no basis for

[defense counsel] to object or otherwise preserve this issue.

Belton   cannot    meet    his    burden   with   regard   to   the   Strickland

performance prong.”).          Accordingly, an unfounded Speedy Trial Act

argument cannot sustain Bauzó’s section 2255 motion.



            2.     The Sixth Amendment
      Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 26 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                               26

                   To determine whether a defendant’s Sixth Amendment

right to a speedy trial has been violated, courts consider the

following four factors:         (1) the length of the delay; (2) the

reasons for delay; (3) the defendant’s assertion of his or her

speedy trial right; and (4) prejudice to the defendant caused by

the delay.    See Barker v. Wingo, 407 U.S. 514, 530 (1972); United

States v. Rivera-Fuentes, 979 F. Supp. 2d 233, 238 (D.P.R. 2014)

(Besosa, J.). 19    These factors “must be considered together with

such other circumstances as may be relevant.”              Id. at 533.

                   The length of delay is calculated from the arrest

or indictment, whichever occurs first. See United States v. Muñoz-

Amado, 182 F.3d 57, 61 (1st Cir. 1999).            Any delay over one year

is   considered    presumptively     prejudicial     and    triggers     further

inquiry.     See Doggett v. United States, 505 U.S. 647, 652 n.1

(1992).    The reason for delay is the “focal inquiry” in the Barker

analysis.     United States v. Santiago-Becerril, 130 F.3d 11, 22

(1st Cir. 1997) (citations omitted).           A defendant’s assertion of

his speedy trial right “is entitled to strong evidentiary weight

in determining whether [he or she] is being deprived of the right.”


19 When considering prejudice, courts focus on three speedy trial interests:
(1) preventing oppressive pretrial incarceration; (2) minimizing anxiety and
concern of the accused; and (3) limiting the possibility that the defense will
be impaired.   Barker, 407 U.S. at 532.     Among the three, the most serious
consideration is protection against impairment of the defense. Id. Proof of
particularized prejudice, however, is not essential to every speedy trial claim.
See Doggett, 505 U.S. at 655.
        Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 27 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                                          27

Barker,     407   U.S.    at    531-32.        A    defendant     should       give    some

indication, prior to the assertion of a speedy trial violation,

that he or she wishes to proceed to trial.                    Muñoz-Amado, 182 F.3d

at 62.

                   Bauzó       stood   trial       two    years   after    his    arrest.

(Crim. Docket Nos. 2, 4 and 197.)              The predominant reason for this

delay is due to motions filed by Bauzó himself.                    See Supra pp.6-7;

United States v. Gates, 650 F. Supp. 2d 81, 86 (D. Me. 2009)

(noting that where “reasons for delay are wholly attributable to

the   defendant,     courts      generally     have        unhesitantingly       rejected

Sixth Amendment speedy trial claims.”)                     The record is devoid of

any indication that Bauzó asserted his Sixth Amendment right to a

speedy trial.      On the contrary, Bauzó requested six continuances.

(Crim. Docket Nos. 19, 37, 40, 73, 111 and 155.)                          He avers that

“delay caused [him] to send [the] prejudicial letter (Doc. #94) to

[the]    judge    and    cause[d]      movant’s      witnesses     to     be   lost,    and

witnesses [to lose] memory of facts.”                    (Civil Docket No. 12, Ex. 1

at p. 8.)    Bauzó mailed the letter on his own volition, not because

“delay” compelled him to do so.             The section 2255 motion does not

identify which witnesses were “lost,” or how the two-year delay

impaired Bauzó’s defense.              Like the Speedy Trial Act, the Sixth

Amendment is an insufficient basis for Bauzó’s section 2255 motion.

      D.     The Cross-Examination of Officer Santos
       Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 28 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                                  28

               Bauzó contends that Maldonado failed to cross-examine

Officer Santos effectively.              (Civil Docket No. 12 at p. 4.)         He

argues       that   Maldonado    should     have   questioned    Officer   Santos

“regarding his knowledge of [Police Officer González]’s prior

misconduct against criminal defendants” and “whether he alerted

his fellow officers and other assisting agents about the danger of

armed confrontation with [Bauzó].”              Id.

               Bauzó    fails    to     demonstrate   how   Maldonado’s    cross-

examination of Officer Santos constituted a deficient performance

or resulted in prejudice.               During the cross-examination of PRPD

sergeant       José     Rivera-Cardona         (“Rivera-Cardona”),     Maldonado

attempted to introduce evidence that Officer González “violated

four   dispositions       of    the   police    regulations   and   that   he   was

suspended for 120 days.”              (Crim. Docket No. 220 at p. 45.)          The

Court precluded Maldonado from introducing this evidence, holding

that “[if] Agent González can testify, you can cross on him.”                   Id.

at p. 46.       Federal Rule of Evidence 608(b) provides that:

       extrinsic evidence is not admissible to prove specific
       instances of a witness’s conduct in order to attack or
       support the witness’s character for truthfulness. But
       the court may, on cross-examination, allow them to be
       inquired into if they are probative of the character for
       truthfulness or untruthfulness of the witness or another
       witness.

Fed. R. Evid. 608(b) (emphasis added).                Because Officer González

did    not    testify    at    trial,    extrinsic    evidence   concerning     his
        Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 29 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                               29

character for truthfulness was inadmissible.             An attempt to elicit

extrinsic evidence concerning Officer González during the cross-

examination of Officer Santos would have been denied as well.               The

Court      presumes    that   Maldonado’s    strategic      decision   to   omit

questions suggested by Bauzó was reasonable.             Phoenix v. Matesanz,

233 F.3d 277, 83 (1st Cir. 2000) (holding that “choices in emphasis

during       cross-examination        are    prototypical       examples     of

unchallengeable strategy”) (citation omitted); Tice v. Johnson,

647 F.3d 87, 102 (8th Cir. 2011) (“A criminal defense attorney

routinely faces thorny tactical decisions that may heavily bear on

the defendant’s life or liberty.”).              Consequently, Maldonado’s

cross-examination of Officer Santos survives Bauzó’s ineffective

assistance of counsel claim.

      E.      The Constitutional Right to Testify

              Bauzó “has a fundamental constitutional right to testify

in his own defense.”          United States v. Merlino, 592 F.3d 22 (1st

Cir. 2010) (citation and quotation omitted). 20             The discretion to

exercise this right rests with the defendant.               Id.; Rosenthal v.

O’Brien, 713 F.3d 676, 687 (1st Cir. 2013) (“Counsel, acting alone,

cannot      waive     [the    right   to    testify]   on     behalf   of   the

defendant . . . there must be something in the record suggesting


20
  The Supreme Court has held that the right to testify “has sources in several
provisions of the Constitution,” including the Fifth and Sixth Amendments. Rock
v. Arkansas, 483 U.S. 44, 51-52 (1987).
      Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 30 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                         30

a knowing waiver.”) (citation and quotation omitted).            According

to Bauzó, defense counsel failed to “consult with [him] pretrial

about his right to testify.”         (Civil Docket No. 12, Ex. 1 at

pp. 8-9.)   He requests that the Court hold an evidentiary hearing.

            The First Circuit Court of Appeals’ decision in Owens v,

United States is illustrative.      483 F.3d 48 (2007).     The defendant

in Owens filed a section 2255 motion, requesting an evidentiary

hearing and alleging that “his attorneys never informed him of his

right to testify or consulted with him about whether he would like

to do so.”      Id. at 55.     Defense counsel submitted affidavits

stating that they did “not remember ever discussing [with the

defendant] that he had a right to testify.”         Id.   The Owens court

emphasized that “failure to inform a defendant of his right to

testify” is objectively unreasonable and “could be prejudicial.”

Id. at 58-59.   The district court abused its discretion by denying

the defendant’s request for an evidentiary hearing because a “final

determination . . . would be best served by greater development of

the facts, many of which the United States disputes.”          Id. at 61.

            In contrast to Owens, the facts before this Court are

not disputed.   The Court held an ex parte hearing on the third day

of trial.    (Crim. Docket No. 222.)     Maldonado and Bauzó addressed

the Court regarding Bauzó’s decision to testify or remain silent.

Id.   Maldonado stated that:
      Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 31 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                             31

      Mr. Bauzó has consistently expressed his desire to
      testify . . . And he has informed me that, although he
      would like to testify, he has understood my explanations
      [for not testifying] and that he will follow my advice.
      I want the Court to examine Mr. Bauzó on the matter of
      this decision so that we can be clear on the record to
      protect Mr. Bauzó’s rights.

Id. at pp. 95-96.      The Court conducted the following inquiry:

      Court: Mr. Bauzó, do you understand what your attorney
             just stated for the Court?

      Bauzó: Yes.

      Court:     She has indicated that you have decided to
                 exercise your Constitutional right not to
                 testify, even though you may testify if you want
                 to. Do you understand that?

      Bauzó: Yes.

Id. at pp. 96—97.         Moreover, months before trial Vázquez and

Trebilcock met with Bauzó to “prepare him to testify were he to

choose to do so.”        (Crim. Docket No. 90 at p. 1.)           The record

establishes unequivocally that counsel informed Bauzó of his right

to testify. 21    Defense counsel and Bauzó had a discussion that “at

bare minimum – [enabled him] to make an informed decision about

whether to take the stand.”       Casiano-Jiménez v. United States, 817


21See Silicano v. Vose, 834 F.2d 29, 31 (1st Cir. 1987) (“The affidavit, when
read in the context of the trial record, suggests that appellant knew that,
legally speaking, he could testify if he chose; but he chose not to testify as
a matter of trial strategy, perhaps at the strong urging of counsel. As so
read, the affidavit does not demonstrate that his constitutional right to
testify was violated.”) (citation omitted); Rosenthal, 713 F.3d 687-88
(“[Defense counsel’s] ability to persuade [the defendant] not to testify was
not a violation of [the defendant’s] rights; counsel was instead fulfilling his
obligation to pursue what he considered the best trial strategy.”).
      Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 32 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                           32

F.3d 816, 821 (1st Cir. 2016).        Bauzó cannot now feign ignorance

of the right to testify in support of his habeas motion.                  An

evidentiary hearing is unwarranted because the facts are developed

and unambiguous.      See Casiano-Jiménez v. United States, No. 11-

2049 (1st Cir. Nov. 30, 2012) (unpublished order) (noting that “a

blanket requirement of greater specificity at the evidentiary

hearing phase may not be reasonable depending on the facts and

circumstances presented by the case”) (citation omitted). 22

     F.    Dismissal of the Indictment at Sentencing

           Bauzó asserts that he “has suffered a grave injustice

due to the prejudice caused by counsel’s failure to investigate

and present a fabrication defense, or in the alternative, move for

dismissal of the indictment . . . at the sentencing hearing.”

(Civil Docket No. 12, Ex. 1 at p. 7.)         Bauzó presents a distorted

rendition of the record.      The Court granted Maldonado’s motion to

retain a private investigator to interview “several witnesses to

the events of the night when the defendant was arrested.”            (Crim.

Docket No. 120.) “This case was [also] investigated by the Federal

Public Defender’s team of investigators.”             Id.    Consequently,




22See United States v. McGill, 11 F.3d 223, 225 (1st Cir. 1993) (“[When], as
in this case, a petition for federal habeas relief is presented to the judge
who presided at the petitioner’s trial, the judge is at liberty to employ the
knowledge gleaned during previous proceedings and make findings based thereon
without convening an additional hearing.”) (citation omitted).
     Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 33 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                              33

Bauzó’s claim that defense counsel failed to investigate the police

fabrication defense is meritless.

             Bauzó’s   argument     that    counsel   failed       to   request

dismissal of the indictment at sentencing is precluded by Federal

Rule of Criminal Procedure 12 (“Rule 12”).            Fed. R. Crim. P. 12.

Motions that pertain to “a defect in instituting the prosecution”

must be made before trial.        Fed. R. Crim. P. 12(b)(3).            Rule 12

provides that:

     The Court may, at the arraignment or as soon afterward
     as is practicable, set a deadline for the parties to
     make pretrial motions and may also schedule a motion
     hearing. If the court does not set one, the deadline is
     the start of trial.

Fed. R. Crim. P. 12(c).      Motions to dismiss the indictment after

trial are not timely.      See United States v. Lyons, 703 F.2d 815,

821 (5th Cir. 1983) (holding that a post-trial motion to dismiss

allegedly    duplicitous   counts    in    an   indictment   was    untimely);

United States v. Figueroa-Ocampo, 138 Fed. Appx. 988 *989 (9th

Cir. Apr. 4, 2005) (holding that the district court properly denied

“[the defendant’s] motion to dismiss the indictment as untimely.

Federal Rule of Criminal Procedure 12(b)(3)(B) requires a motion

to dismiss the indictment before trial, and [the defendant] waited

until six months after trial to file his motion”).             In sum, Bauzó

assigns error to defense counsel for failing to do what Rule 12

prohibits.     Accordingly, failure to move for dismissal of the
      Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 34 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                               34

indictment     at    sentencing    cannot      satisfy    the   performance   or

prejudice prongs of the Strickland analysis.

      G.    The Armed Career Criminal Act

            Bauzó seeks to vacate his sentence because the Court

purportedly miscalculated his “numerous convictions” pursuant to

the Armed Career Criminal Act.           (Civil Docket No. 12, Ex. 1 at

pp. 12-13.)        The First Circuit Court of Appeals held, however,

that “it was not a clear or obvious error for the sentencing court

to count three of Bauzó’s prior convictions as career-offender

qualifiers.”         Bauzó-Santiago,     867    F.3d     at   27.    A    section

2255 motion is not a substitute for a direct appeal.                 Foster v.

Chatman, 136 S. Ct. 1737, 1758 (2016).                 “[As] a general rule,

federal prisoners may not use a motion under 28 U.S.C. § 2255 to

relitigate     a    claim   that   was   previously       rejected   on   direct

appeal.”   Id. (citations omitted). 23          Consequently, the Court need

not address Bauzó’s ACCA argument.

      H.    Alleged Omissions by Appellate Counsel




23See Conley v. United States, 323 F.3d 7, 22 (1st Cir. 2003) (“Claims that
previously have been addressed on direct review, however, may not be
readjudicated collaterally under § 2255 absent equitable considerations, such
as actual innocence or cause and prejudice.”); Alicea-Torres v. United States,
455 F. Supp. 2d 32, 54 (D.P.R. 2006) (“It is well settled in this Circuit that
a prisoner may not use a Section 2255 Petition to relitigate questions that
were raised and considered on direct appeal.”) (Domínguez, J.) (citation
omitted).
      Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 35 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                                35

              Bauzó   maintains      that    his   appellate    attorney,   Jorge

Rivera-Ortiz, failed to challenge the denial of his motion to

suppress and to address his police corruption argument.                     (Civil

Docket No. 12, Ex. 1 at p. 14.)              This claim fails to satisfy the

performance prong of the Strickland analysis.                    “[Courts] have

regularly said that appellate counsel is often well advised to

choose the most promising arguments and is not obliged to crowd a

brief with less promising ones which may distract.”                    Cofske v.

United States, 290 F.3d 437, 444 (1st Cir. 2002) (citation and

quotation omitted); see Yarborough v. Gentry, 540 U.S. 1, 7 (2003)

(“Even if some of the [omitted] arguments would unquestionably

have supported the defense, it does not follow that counsel was

incompetent for failing to include them.                 Focusing on a small

number   of    key    points   may   be     more   persuasive   than   a   shotgun

approach.”). 24 Accordingly, Bauzó’s section 2255 motion is denied.

IV.   Conclusion

      For the reasons set forth above, Bauzó’s motion to vacate,

set aside, or correct his sentence in Criminal Case No. 12-

602 (FAB) pursuant to section 2255 (Docket No. 12) is DENIED. This




24Pledger v. United States, Case No. 97-1725, 1998 U.S. App. LEXIS 1615 *15
(1st Cir. Feb. 15, 1998) (“[The] determination of which issues have the best
chance of succeeding on appeal obviously entails the exercise of professional
judgment.”).
     Case 3:18-cv-01847-FAB Document 39 Filed 01/27/20 Page 36 of 36



Civil No. 18-1847 and Criminal No. 12-602 (FAB)                           36

case is DISMISSED, with prejudice.         Judgment shall be entered

accordingly.

     If petitioner files a notice of appeal, no certificate of

appealability   shall   issue   because   petitioner   has   not   made   a

substantial showing of the denial of a constitutional right.

28 U.S.C. § 2253(c)(2).

     IT IS SO ORDERED.

     San Juan, Puerto Rico, January 27, 2020.


                                       s/ Francisco A. Besosa
                                       FRANCISCO A. BESOSA
                                       UNITED STATES DISTRICT JUDGE
